COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
Cause number:             01-14-00936-CV
Style:                    Joel D. Mallory, Jr. v. West Bellfort Property Owners Association
Date motion filed*:       February 9, 2015
Type of motion:           Motion for Extension of Time to Pay Filing Fee
Party filing motion:      Appellant
Document to be filed:     Evidence of payment of the clerk’s record fee or extension request

Is appeal accelerated?       No

If motion to extend time:
       Original due dates:                12/14/14 (Filing Fee) & 12/4/14 (CR Fee)
       Number of extensions granted:      0          Current Due Dates: Same
       Date Requested:                    March 15, 2015 (Filing Fee)

Ordered that motion is:
       Granted
               If document is to be filed, document due: N/A
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s motion for extension of time to pay the filing fee is dismissed as moot
          because he already paid that fee in this case on January 7, 2015, and mistakenly used
          the caption for cause number 14-00998-CV. However, appellant has failed to timely
          respond to the 12/8/14 late clerk’s record fee notice from the Clerk of this Court
          requesting evidence of the record fee payment by 1/7/15 or else this appeal may be
          dismissed. Accordingly, appellant is ordered to provide evidence of payment or
          arrangements to pay for the clerk’s record fee, or a properly-filed extension motion,
          within 10 days of this order or this appeal may be dismissed without further
          notice. See TEX. R. APP. P. 37.3(b), 42.3(c).

Judge’s signature: /s/ Laura Carter Higley
                   
Date: February

November 7, 2008 Revision